Case 3:19-cv-00319-JM Document 2 Filed 11/08/19 Page 1of 3

{Post 11/2015)

 

UNITED STATES DISTRICT COURT u. FILE! = SORT
EASTERN DISTRICT OF ARKANSAS EASTERN DISTRICT ARKANSAS
Rn, z Vi
U *WEsBaZo DIVISION NOV 08 2019

cCORMACK, CLERK

     

{\¢ LGU ) hi | OS JAMES W.

 

 

(Name of plaintiff or plaintiffs)
v. CIVIL ACTION NO. $:/9- ev O0S/7 9.

(case number to be supplied by the assignment clerk)

Ciisotorélaners

 

istrict Judae Mmwby
hepaney

 

(Name of defendant or defendants)
COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
1, This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

§2000e-5. Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

2. Plaintiff, (\ C ( u y hil , Os , iS a
name o a iff
citizen of the United States and resides at i Y Ss % : F Q p, 0, Ax | Of c ,
Lu Ld Hes Sthraneus . “ens si 72384 9
g ) Ly Ue 2 WB a. (county) (state) (ZIP)

(telephone)

3. Defendant, C Kis Dp Core race cS , lives at, or its
name of defendan
business is located at ISG. THonipor hve: WE MEM DIUS
street address ci
Crittenden, pr S"" 7az0/

(county) (state) ~ (ZIP)

 

4. Plaintiff sought employment from the defendant or was employed by the
Case 3:19-cv-00319-JM Document 2 Filed 11/08/19 Page 2 of 3

defendant at CKSp Condyaldors 5 LEASE Emo hei > ;
A tj f. f Y Yen . (strat pl address) 9. oe D / ay

(county) (state) (ZIP)

5. Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about “7 A a O ( q

(month) (day) (year)
6. Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about oF LAO IC
(month) (day) (year)

 

7. The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon | O 4 D> O | q , acopy of which notice

(month) (day) (year)
is attached to this complaint.

L—

8. Because of plaintiff’s (1) race, (2) color, (3) Sex,
(4) religion, (5) national origin, defendant:
(a) failed to employ plaintiff.
(b) terminated plaintiff’s employment.

(c) wee failed to promote plaintiff.

(d)

 

 

 

 

 

9. The circumstances under which the defendant discriminated against plaintiff were

 
Case 3:19-cv-00319-JM Document 2 Filed 11/08/19 Page 3 of 3

a follows: OO Jadu ES DOIA L PLP (oachgs

Sv pervise C Oleved Pee widn 4 Ie

Ross (29) 40 ast hin to Step <ayiry
hinge alnuk me What was 4 pwe.
alPiedagatot F puildozer wider Whiskey
yille ir hand davtcdlinkand thiew Fotle
ddme. Wbved wus Saying Ved he Was

NOL Mg Witnme and thot he wes Pay cy

NC, 0

 

he ‘cts set forth in paragraph 9 of this complaint:

(a) are still being committed by defendant.
(b) are no longer being committed by defendant.
(c) a may still be being committed by defendant.

11. Plaintiff attaches to this complaint a copy of the charges filed with the Equal
Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

(a) Defendant be directed to employ plaintiff, and
(b) Defendant be directed to re-employ plaintiff, and
(c) Defendant be directed to promote plaintiff, and

(d) — _ Defendant be directed to = [a at Mo ne+ At ee | rer

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

Na bum 2 bboy

SIGNATURE OF PLAINTIFF

costs and attorney’s fees.

 
